ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of sale of a controlled substance, § 195.211, RSMo 1994, and one count of delivery of a controlled *75substance, § 195.211, RSMo 1994, for which he was sentenced to concurrent ten-year terms of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).